Order entered April 19, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00382-CV

                             IN RE PETER BEASLEY, Relator

                Original Proceeding from the 296th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 296-05741-2017

                                          ORDER
                        Before Justices Bridges, Brown, and Boatright

       Based on the Court’s opinion of this date, we DENY relator’s April 5, 2018 petition for

writ of mandamus. We ORDER relator to bear the costs, if any, of this original proceeding.


                                                    /s/   ADA BROWN
                                                          JUSTICE